Opinión disidente del
Juez Asociado Señor Díaz Cruz
a la que se unen los Jueces Asociados Señores Rigau e Irizarry Yunqué.
San Juan, Puerto Rico, a 7 de enero de 1981
La mejor tradición jurídica de los pueblos libres acoge en su decurso de historia un principio y un privilegio que es timbre de la fe del pueblo en la justicia, signo externo del concepto de hombría de bien, de intachable imparcialidad, de honestidad a toda prueba que enaltece la figura del juez: el principio de inmunidad absoluta contra la acción civil de daños por actos realizados en el ejercicio de su jurisdicción. Está fundado en la aspiración y en la confianza de que sólo lleguen a la magistratura los hombres sin mancha, que la judicatura es el final baluarte de libertad y del Derecho y *570que por tener tan altas cualidades sus integrantes, resulta extremadamente improbable que sus miembros traicionen su ministerio y la confianza pública tornándose truhanes; y por el convencimiento de que una judicatura corrupta marca la extinción de la fibra moral de un pueblo que no podrá resti-tuirse concediendo a los perjudicados una acción para resar-cirse en dinero. Cuando se desplome la tradición y se vulnere el concepto público que la sostiene, ¿qué apoyo moral del pueblo quedará para los que se sienten a juzgar los jueces, si nada podrá evitar que se mire a los juzgadores como otros tantos truhanes cuya podredumbre no ha sido expuesta? De ahí que quitar a la judicatura este secular privilegio es negar e impugnar su tradición de pureza, es alimentar la descon-fianza del pueblo en sus jueces porque de ningún otro modo tomaría nuestra sociedad un pronunciamiento de tan enormes consecuencias disolventes. Que unos escritores de revistas y estudiosos cuya vida discurre en el apacible, y también ena-jenado mundo de su gabinete, censuren el principio de inmu-nidad, no debe movernos a los que conocemos el torrente vital de la sociedad puertorriqueña, porque los pueblos ni se go-biernan ni se educan con dogmas y abstracciones; como no ha movido la centenaria jurisprudencia inglesa y norteameri-cana que en profunda percepción del problema social y jurí-dico está firme en la convicción de que el intento de curar una judicatura enferma con un remedio de acción civil privada, hundida la institución en el descrédito, es menos que aplicar hielo a los labios de un moribundo.
¿Cómo explicarse el pueblo la acción de este Tribunal des-pojando nuestros jueces de un privilegio de tan firme entron-que que prendió hace más de cien años(1) en la jurispruden-cia más celosa de la igual protección de las leyes y demás derechos fundamentales del hombre y que se ha extendido en nuestros días para proteger a otros funcionarios que, sin ser *571jueces, tienen una limitada intervención en el proceso deci-sional, como los oficiales examinadores y los abogados a cargo de presentar la prueba en vistas administrativas?
La supresión de este atributo de los jueces enervaría moralmente la institución que por desarrollo constitucional y afirmación en la opinión pública es el final e irreductible ba-luarte del régimen de ley y, en el lenguaje del Juez Hand, infra, “desalentaría el entusiasmo de todos salvo los más firmes, o los más irresponsables”. El pueblo le negará a la judicatura la porción de respetabilidad que le quita el Tribunal Supremo.
El demandante recurrido y su familia dedujeron acción civil de daños y perjuicios contra Pablo Matos, Juez de Paz de Toa Alta, y la sociedad de gananciales por éste constituida con su esposa a quien designan como “Fulana de Tal” recla-mándoles $42,000.00 de indemnización por daños morales y $5,000.00 de honorarios de abogado, aduciéndose como razón de pedir que el 6 de febrero de 1978 el Juez de Paz, en rela-ción con denuncia presentada ante el Tribunal de Distrito, Sala de Corozal, expidió orden de arresto contra Feliciano Rosado por infracción de la Ley de Depósitos de Chatarra que es la Núm. 125 de 27 de junio de 1966 (10 L.P.R.A. see. 971 y ss.) por haber dejado abandonado en la vía pública chatarra consistente en la carrocería de un automóvil Volkswagen des-mantelado; que el demandante fue arrestado el 10 febrero, 1978; que con posterioridad al mes de abril siguiente, en que su abogado formuló moción de desestimación bajo la Regla 64 de Procedimiento Criminal, invocando violación de su derecho a juicio rápido, y de haber solicitado devolución de la fianza provisional depositada, vino en conocimiento de que se le había arrestado “por una Orden de Arresto dirigida a otra persona”, sin haber cometido delito y se le violaron sus dere-chos civiles; y que la orden de arresto fue “instigada, diligen-ciada, aconsejada y dictada” por el juez a sabiendas de que se arrestaría al demandante.
*572El Tribunal Superior denegó la moción para desestimar del demandado, fundada ésta en el principio de inmunidad judicial y prescripción; recurrió el juez en certiorari y ha-biendo el demandante presentado escrito de oposición pro-cedemos a resolver a tenor de la Regla 50 de nuestro Regla-mento.
En la decisión clásica del Tribunal Supremo de los Esta-dos Unidos en Bradley v. Fisher, 13 Wall. 335, 357 (1871), se proclamó principio de capital importancia para la correcta administración de justicia que el juez, al ejercer la autoridad de que está investido, esté libre para actuar según sus propias convicciones, sin aprehensión por las consecuencias personales que contra él se vuelvan. El magistrado que realiza un acto judicial para el cual tiene jurisdicción no estará sujeto a ac-ción civil exigiéndole responsabilidad “no importa cuán erró-nea su actuación, y cuán perjudicial haya resultado en sus consecuencias para el demandante”. Bradley, supra, pág. 347.
Esta inmunidad contra responsabilidad civil de los jueces no se afecta por los motivos que dirigen sus actos judiciales, ni puede la pureza de su motivación ser objeto de encuesta judicial. De lo contrario no habría juez, por más sincero y recto, que no estuviese expuesto a la difamación y caería la justicia en una sima de escándalo y desprestigio.
En el desempeño de su alta encomienda los jueces no res-ponden a litigantes privados, y sí únicamente al pueblo a través de los organismos de autoridad del Estado con facultad para disciplinarlos. Si en el ejercicio de sus poderes incu-rrieren en parcialidad, malicia, corrupción o arbitrariedad u opresión, serán llamados a responder a cargos de residencia-miento, y suspendidos o removidos de su puesto. (2) La inmu-*573nidad del juez se relaciona con la jurisdicción y si ninguna tuviere no tendrá protección. Pero si la tuviere sobre la ma-teria, no responderá aun cuando sus actos se produzcan en exceso de jurisdicción y aunque se alegue que están teñidos de malicia y corrupción.
La razón de la inmunidad del juez contra la acción civil privada hay que buscarla en la esencia misma de la función judicial. El juez es árbitro por excelencia en los conflictos en que se debaten el derecho a la vida, a la libertad y a la pro-piedad. Cuando a él llega la controversia quedan atrás todos los recursos y esfuerzos para la solución armónica, para la avenencia conciliatoria; las partes se hallan en posiciones en-durecidas, cada una convencida de que el Derecho y la justi-cia le corresponden. Un fallo en contra será tomado por el perdidoso en numerosas ocasiones como parcialidad del juez hacia la parte victoriosa, a un paso de la sospecha seguida de imputación de corrupción, cohecho e intención maliciosa. El reposo intelectual necesario para una decisión que no res-ponda a otra fuerza que la conciencia libre del juzgador no se concibe sintiéndose en el centro donde chocan intereses, am-biciones y pasiones, expuesto a que esa vorágine lo envuelva y que sea llevado como demandado ante otro juez y obligado a revalidar su integridad y honradez. La posibilidad de acción civil de una parte contra el juez es un elemento perturbador de la suprema independencia del magistrado, tan detestable invasor de la libertad de conciencia judicial como la llamada telefónica amenazando violencia, o la persecución política. (3)
*574La razón del privilegio fue admirablemente expuesta por el Juez Learned Hand:
Ciertamente está demás decir que un funcionario, de hecho culpable de usar su poder para descargar su rencor sobre los demás, o para cualquier otro fin personal ajeno al bien común, no debiera escapar de responsabilidad por los daños que así cause; y, si en la práctica fuera posible limitar tales querellas a los culpables, sería monstruoso denegar el resarcimiento. La justificación para en efecto denegarlo radica en que es im-posible saber si la reclamación está bien fundada hasta que el caso se adjudica; y en que someter a todo funcionario, tanto al inocente como al culpable, al rigor de un juicio y al inevitable riesgo de su resultado, desalentaría el entusiasmo de todos salvo los más firmes, o los más irresponsables, por el decidido descargo de sus deberes. Una y otra vez el interés público exige que se tome acción que podría resultar fundada en el error, confron-tada con la cual podría encontrarse luego un oficial en difícil posición de convencer a un jurado de su buena fe. Sin duda debe haber medios para castigar a los funcionarios públicos que han traicionado sus deberes; pero eso es cosa enteramente distinta a exponer a aquellos que honestamente han errado al reclamo de cualquiera que haya sufrido por sus errores. Como tan a menudo ocurre, la solución ha de encontrarse en un balance entre los inevitables males de una u otra alternativa. En este caso se ha pensado a la postre dejar mejor sin resarcir los daños causados por oficiales deshonestos, que someter a aquellos que tratan de cumplir con su deber al constante temor de la represalia. Gregoire v. Biddle 177 F.2d 579, 581, según citado en Ferri v. Ackerman, 444 U.S. 193, 203-204, esc. 20; 62 L.Ed.2d 355 (1979).
El juez no debe vivir con más preocupación que el temor a equivocarse porque éste no enerva, sino que acrecienta y afina su facultad estimativa de lo justo, y lo mantiene en interminable esfuerzo de superación de las imperfecciones humanas. La inmunidad del juez contra acciones civiles en daños y per-juicios es condición vital de su libertad e independencia y premisa medular del ideal de justicia, eterna aspiración del hombre.
La necesidad de que quien decide conflictos entre personas, en cualquier campo de actividad, se sienta libre para dar su *575laudo fue destacada por este Tribunal en el caso de un árbi-tro deportivo donde dijimos:
Los que en nuestra sociedad ejercen la facultad de decidir controversias similar a la conferida a los jueces de derecho, han de sentirse libres de aprehensión en todo momento de que sus dictámenes y veredictos puedan provocar reacciones punitivas de las partes afectadas, o de sector alguno. ... La decisión del ár-bitro encarna la regla de derecho de dar a cada uno lo que es suyo. Cuando se emite bajo la influencia del miedo, del favor o el castigo, se pierde la esencial pureza y objetividad y queda abolida su utilidad de poner fin al conflicto en nuestro sistema político de continua contraposición de intereses, lucha y pugna de éstos. Gallera de P.R., Inc. v. Tribunal Superior, 103 D.P.R. 173, 174 (1974).
Al expedir orden de arresto contra el ahora demandante en daños el juez de paz demandado actuó con plena jurisdic-ción, en ejercicio de la autoridad judicial que incluye su fun-ción y facultad de fijar y aprobar fianzas y de expedir órdenes de arresto y de registro y allanamiento, 4 L.P.R.A. see. 202. Pueblo v. Sánchez Vega, 97 D.P.R. 133 (1969). La inmunidad que le protege de la acción civil no cede a la alegación en la demanda de que violó los derechos civiles del demandante al actuar “intencionalmente y a sabiendas de que se arrestaría y habían arrestado a una persona diferente y sabiendo que así se efectuó el arresto, nada hizo para impedir y evitar que el Sr. Francisco Feliciano Rosado fuera arrestado y encarce-lado”. La encuesta para determinar si el juez demandado es inmune a la acción civil se reduce a si al tiempo de su actua-ción impugnada tenía jurisdicción sobre la materia en el asunto ante él. Tomando en cuenta que entre las más difíciles y embarazosas cuestiones que un funcionario judicial está llamado a considerar y decidir se encuentran aquéllas rela-cionadas con su jurisdicción, “el ámbito de la jurisdicción del juez debe concebirse con amplitud cuando se cuestiona su inmunidad. El juez no será despojado de su inmunidad por-que su actuación haya sido errónea, maliciosa o en exceso de *576autoridad; por el contrario incurrirá en responsabilidad úni-camente cuando actúe en ‘clara ausencia de toda jurisdicción’ [Bradley v. Fisher, 13 Wall., a la pág. 351]”. Stump v. Sparkman, 435 U.S. 349, 356 (1978).
El arraigo de esta doctrina de inmunidad judicial pasa su más fuerte prueba al confrontarla con la Ley de Derechos Civiles de 1871 (42 U.S.C. see. 1983) (4) en Pierson v. Ray, 386 U.S. 547 (1967). Demandado un juez de policía municipal porque sentenció a cuatro meses de cárcel a unos mi-nistros negros activistas que intentaron comer en un restaurant segregado de Mississippi, y de cuyo cargo fueron exone-rados en apelación, reafirmó el Tribunal Supremo de los Es-tados Unidos el principio de que el juez no responde en daños por actos realizados dentro de su jurisdicción judicial, citando a Bradley v. Fisher, ante, y resolviendo que el bien establecido principio de derecho no fue abolido por la See. 1983 que res-ponsabiliza “toda persona” que so color de autoridad priva a otra de sus derechos civiles. Sentenció el Supremo federal: “Esta inmunidad aplica aun cuando se acuse al juez de actuar maliciosa y corruptamente y no opera ‘en protección o prove-cho del juez malicioso o corrupto, sino para beneficio del público, cuyo interés radica en que los jueces se hallen en libertad de ejercer sus funciones con independencia y sin miedo a las consecuencias. . . . Imponer a un juez la carga [de responder a pleitos privados por sus errores] en nada contribuiría al proceso decisional honesto y valiente, sino a la intimidación.’ ” Pierson v. Ray, citado, pág. 554.
El ya clásico principio de inmunidad de los jueces ex-puesto en Bradley v. Fisher, supra, en 1871, recibió reciente *577ratificación en Stump v. Sparkman, 435 U.S. 349 (1978), donde se desestimó la acción civil al amparo de la citada 42 U.S.C. see. 1983 promovida por una mujer casada infecunda contra el juez que cuando ella tenía 15 años y era “algo re-tardada”, a petición de su señora madre autorizó la esterili-zación que a la joven se le representó como apendectomía. Concluyó el Supremo federal que la aprobación de la solicitud de la madre a pesar de la informalidad del trámite y la ausen-cia de debido proceso (5) fue un acto judicial dentro de la jurisdicción general del Juez Stump para conocer de asuntos de menores. Sostuvo el Supremo que “un juez tiene inmunidad absoluta contra responsabilidad por sus actos judiciales aun cuando el ejercicio de su autoridad esté matizado por la comi-sión de graves errores procesales”. Pág. 359. Y regresando a Bradley, 13 Wall., a la pág. 357, 20 L.Ed. 646, citó: “Este modo erróneo en que se ejercitó la jurisdicción, comoquiera que haya afectado la validez del acto, no lo hacía menos un acto judicial; ni sujetaba al demandado a responder en daños y perjuicios por el dicho acto en el pleito del demandante, como si el tribunal hubiese procedido sin ninguna clase de jurisdicción ...”. Stump, supra, pág. 359.
Y afirmando la doctrina el Supremo federal en Butz v. Economou, 438 U.S. 478, 508-509 (1978), se expresó así: “En Bradley v. Fisher, supra, esta Corte analizó la necesidad de inmunidad absoluta para proteger los jueces de pleitos en que se alega que sus decisiones están teñidas por motivaciones impropias. La Corte empezó por recordar que el principio de inmunidad para actos de los jueces ‘en el ejercicio de sus fun-ciones judiciales’ ha sido ‘la firme doctrina de las cortes de Inglaterra por muchos siglos, y jamás ha sido negada, que tengamos conocimiento, en las cortes de este país.’ 13 Wall., *578pág. 347. Explicó la Corte que el valor de esta regla se había probado en la experiencia. Los jueces con frecuencia son lla-mados a decidir ‘ [c] ontroversias que envuelven no sólo gran-des intereses económicos, sino la libertad y la reputación de las partes, y que en consecuencia agiten las más hondas emo-ciones.’ Id., pág. 348. Tales adjudicaciones invariablemente producen por lo menos una parte perdidosa, que está dis-puesta a ‘aceptar todo menos la corrección de la decisión como explicación de lo actuado por el juez’ Ibid. ‘Justo en proporción a la fuerza de sus convicciones sobre lo correcto de su propio punto de vista en el caso, será su aptitud para protestar el fallo en su contra, y de la protesta pasar a la atribución de motivaciones impropias al juez.’ Ibid. Si pudiera entablarse ac-ción civil contra un juez predicada en una alegación de mali-cia, los jueces perderían ‘esa independencia sin la cual nin-guna judicatura es respetable o útil.’ Id., pág. 347. De modo que se declaró a los jueces inmunes a acción civil ‘por malicia o corrupción en sus actuaciones durante el ejercicio de sus funciones judiciales dentro del ámbito general de su juris-dicción.’ Id., pág. 354.” Cf. Dennis v. Sparks, 445 U.S. 942 (1980).
A pesar de una gran tradición de libertad y de derechos individuales, las cortes inglesas y las norteamericanas han preferido proteger como valor más alto la serenidad y la dig-nidad de sus jueces aunque ello signifique negar al perjudi-cado por una actuación venal el resarcimiento de sus daños y perjuicios. Pues ¿qué significan los derechos fundamentales del hombre declarados y preservados en la Constitución y en las leyes, si el juez llamado a insuflarles vida y eficacia ha de vivir perturbado a cada instante, en sus innumerables inter-venciones con personas de toda clase y carácter, por una falsa imputación de parcialidad y cohecho capaz de desencadenar un proceso de destitución y hasta acusación criminal con adi-cional incentivo de compensación económica para el autor de la trama? El demandante contra el juez no esperaría a la *579adjudicación de su querella para iniciar la acción civil que en ausencia de legislación especial tendría la prescripción de las acciones bajo el Art. 1802, por lo que es ilusorio pensar que el juez disfrutaría de inmunidad limitada hasta que re-caiga decisión final, administrativa o judicial, en los procedi-mientos correctivos. Temprano en el pleito tendrá que some-terse a deposición mediante examen oral y a los demás re-cursos de descubrimiento y aseguramiento de efectividad de sentencia. Nos parece claro que con tan repugnante perspectiva la deserción de nuestros mejores jueces será, en toda su gravedad, consecuencia de menor impacto en la estabilidad y la dignidad de la judicatura.
Un juez con miedo es una figura trágica de colapso y derrota. El temor, aun dictado por remotas posibilidades, hiere de muerte la objetividad esencial del juzgador e in-yecta, hasta inconscientemente, elementos de disolución y degradación en la función decisional. Difícilmente exista en el mundo una judicatura con mejor tradición de honestidad, pul-critud e imparcialidad que la nuestra. Esos atributos se ganaron en el pasado y se conservan al presente en un medio de estrechez económica por sobre la cual se impone la autén-tica vocación de estos servidores públicos. La tradición jurí-dica de los Estados Unidos muestra indeclinable celo por la doctrina de inmunidad judicial, de secular entronque en su jurisprudencia. El ejemplo es aleccionador, proviniendo de una jurisdicción que ha abierto sus puertas como ninguna otra a toda variedad de reclamaciones por discrimen o arbi-trariedad y que ha expandido a confines hasta ayer imprede-cibles los recursos y medios para propiciar esa eclosión de los derechos personales. (6) La preocupación constante de su *580jurisprudencia por mantener su judicatura libre de todo tipo de presiones, reales o potenciales y aun imaginarias, se ha ex-tendido a otros funcionarios que sin ser jueces de derecho común, sí intervienen y adjudican en un proceso decisional. El Tribunal Supremo federal acaba de extender inmunidad absoluta a los jueces administrativos, a los oficiales examina-dores y al abogado de la agencia encargado de presentar evi-dencia en la vista. Butz v. Economou, supra. Ya antes dio igual protección a los fiscales. Yaselli v. Goff, 275 U.S. 503 (1927), confirmado en Imbler v. Pachtman, 424 U.S. 409 (1976). También la tienen los legisladores, tanto federales como estatales. Eastland v. United States Servicemen’s Fund, 421 U.S. 491, 502-503 (1975); cf. In re Rodríguez Torres, 106 D.P.R. 698, 705 y ss. (1978). El más reciente caso de Supreme Court of Va. v. Consumers Union, 446 U.S. 719, (1980), ratifica el principio de inmunidad judicial absoluta, extendiéndolo a la función legislativa de la Corte al promulgar reglas.
Nuestros jueces, de irreducible tradición de honor, sacri-ficio personal y dedicación honesta a su ministerio, no deben quedar excluidos de la prestigiosa doctrina de inmunidad en la plena extensión elaborada por el Tribunal Supremo de los Estados Unidos. Si el Juez Learned Hand la justificó con su conclusión de que es preferible dejar a algún litigante sin resarcimiento que someter los puros al constante temor de represalia,(7) menos puede este Tribunal regatear este escudo de dignidad a la judicatura patria cuyo historial no muestra ni siquiera aquella exigua minoría pecaminosa.
El propósito que nos mueve a extender inmunidad total a los jueces, no es proveer un escudo para los prevaricadores y corruptos, pues éstos ni siquiera se dan en nuestra familia judicial, sino quitar de la mente y el ánimo de los buenos jueces la preocupación de que puedan ser falsamente impu-*581tados de corrupción con el fin avieso de no solo lograr su destitución, sino también su ruina económica.
La protección que brinda la inmunidad a los jueces debe ser absoluta si es que ha de impedir la distracción y la des-viación de su tiempo, energía y atención de las funciones judi-ciales hacia la defensa de litigación. Cf. Eastland v. United States Servicemen’s Fund, supra, pág. 503. De desaparecer la inmunidad absoluta, nada podrá detener la mano del litigante vicioso. Es remedio ilusorio por antijurídico contra reclama-ciones frívolas, posponer la acción civil por daños hasta que recaiga decisión final y firme en el proceso criminal o en el de destitución, toda vez que a tenor de las cláusulas de debido proceso e igual protección de las leyes la persona agraviada por la conducta del juez tiene derecho a ejercitar la acción desde el momento mismo en que ocurre la actuación lesiva, o desde que el demandante se entera de la misma, regulada por el estatuto de prescripción. Art. 1868(2) del Código Civil, 31 L.P.R.A. see. 5298. (8) La inaceptable posposición también negaría al juez la protección del término de prescripción que aplica por igual a todo demandado bajo el Art. 1802 del Código o la legislación sobre derechos civiles. La prescripción no se interrumpe por procedimientos administrativos o judi-ciales coetáneos a la acción por daños. Graffals González v. García Santiago, 550 F.2d 687 (1977); Ramírez de Arellano v. Alvarez de Choudens, 575 F.2d 315 (1978); Cortés v. Valdés, 43 D.P.R. 192 (1932). (9) Este Tribunal carece de facul-*582tad para demorar el ejercicio por un demandante de su causa de acción basada en el Art. 1802 del Código Civil y para am-pliar los plazos de prescripción.
En una sociedad de proclividad efervescente hacia las reclamaciones de indemnización que agota los horizontes del Art. 1802, ¿qué serenidad, qué paz íntima puede albergar un juez que se sabe expuesto en cada caso, en cada incidente que interviene, a cargos de cohecho y prevaricación con el atrac-tivo adicional de compensación monetaria para el promo-vente? El honor es el principal patrimonio del juez, y desgra-ciadamente la reputación se hiere y se lesiona con gran indi-ferencia en nuestros días. El juez recto y sabio, acosado por la angustia económica, por las alternativas políticas, por la ex-posición tanto propia como de su familia a la violencia de los juzgados y aun por la soledad que impone su ética no debe sufrir la carga adicional de una constante expectativa de verse demandado por sus detractores. Sobre el mismo funda-mento jurídico y filosófico, el Prof. Tribe se adhiere al cri-terio del Supremo federal y del Juez Hand, aun cuando cen-sura la conducta del juez en Stump v. Sparkman, ante, y sostiene:
A pesar del resultado injusto que a veces se produce, dicha inmunidad judicial se considera esencial a la existencia de una judicatura independiente: los jueces “no deben estar sometidos al temor de que litigantes insatisfechos puedan hostigar [los] con pleito imputándoles malicia o corrupción. Imponer semejante carga a los jueces contribuiría, no al proceso decisional bien fundado y valiente, sino a la intimidación.” Tribe, American Constitutional Law, Supl. 1979, pág. 4.
*583Y a su vez Davis, (10) que al igual que Tribe fue en una ocasión reclamado por la mayoría como autoridad para su posición, expone que las cortes confrontan el dilema de “dejar un demandante meritorio sin remedio o imponer responsabili-dad personal al funcionario o empleado, que por lo general o está mal provisto para sufrir la pérdida, o realiza ese tipo de función que puede llevarse a cabo únicamente si el funcio-nario se siente libre de toda preocupación por su patrimonio. El interés público en una administración libre de temores está en primer lugar, de modo que los funcionarios deben estar inmunes a responsabilidad . . . .; cuando esto ocurre el único medio adecuado de compensar a un demandante de méri-tos, es imponer responsabilidad a la agencia gubernamental. Cuando el pueblo recibe el beneficio de un programa, el pueblo debe pagar por los perjuicios que irrogue su implementación. La única solución satisfactoria para muchos problemas de responsabilidad de funcionarios y empleados es indemnizar al demandante, pero manteniendo la inmunidad del funciona-rio o empleado”. (Énfasis del autor.) Davis, op. cih, (Suple-mento 1980) pág. 242.
Sostiene Davis que las razones para suprimir pleitos de personas perjudicadas contra funcionarios o empleados pú-blicos tienen mayor validez hoy (pág. 244) y reconoce que “la mayor razón para la inmunidad es que de lo contrario se estaría desalentando a funcionarios escrupulosos de tomar las decisiones necesarias para proteger el interés público”. (Pág. 244.) Nótese que Davis trata sobre funcionarios administra-tivos, no jueces, y aun así justifica la inmunidad absoluta de aquéllos porque su reducción tiene “un potencial de desqui-ciamiento del Gobierno”. Por tanto, la cita de Davis introdu-cida originalmente como “luminosa” por la mayoría inclina su luz hacia el principio de inmunidad.
Al privar y aislar a los jueces de la inmunidad clásica absoluta, la mayoría los coloca en situación de inferioridad *584a los miembros del panel de arbitraje que juzgan causas bajo la Ley de Seguro de Responsabilidad Profesional Médico-Hospitalaria, para los que expresamente se ordena tal in-munidad. 26 L.P.R.A. see. 4113(7). Arraigado como está en nuestra legislación fundamental el principio de la indepen-dencia judicial, no tardará la acción de la Asamblea Legis-lativa corrigiendo el discrimen y restituyendo a nuestros jueces la inmunidad que es elemento inseparable de su liber-tad de decisión.
El principio de inmunidad no coloca al juez sobre la ley; más bien coloca la justicia fuera del alcance de la litigación viciosa y preserva su integridad, aun a costa de negar repara-ción pecuniaria en los raros y excepcionales casos en que un juez convierta su poder en instrumento de opresión, corrup-ción y abuso. Porque los valores envueltos sean tan altos no ha de permitirse que sufra el inocente tanto como el culpable.
Debió expedirse el auto y dictarse sentencia de confor-midad anulando la resolución recurrida y desestimando la demanda.
—O—
Opinión particular del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 7 de enero de 1981
Al suscribir la opinión mayoritaria del Tribunal, consi-dero de rigor plasmar la siguiente reflexión sobre política {'policy) judicial. No se adelanta la causa de la judicatura y el respeto a su independencia funcional, tejiendo de la toga judicial un manto de inmunidad legal absoluta. Quien la des-honra con su indignidad no es acreedor a tal invulnerabilidad. En nuestra sociedad nadie, y menos los jueces, están sobre el imperio de la Ley.
La reparación proveniente de conducta inmoral, por de-pravación o deformación, no puede limitarse a la sola san-ción disciplinaria oficial. La justicia, como símbolo y norma remedial, implica para el agraviado una total vindicación.
*585El prestigio del Poder Judicial queda más hondamente socavado, promoviéndose la idea o creencia errónea de que el magistrado ofensor goza un salvoconducto, aun al egresar de la judicatura.
. . . Las garantías constitucionales de independencia judicial presuponen un ejercicio digno, ponderado y discreto de ese poder. Mientras la Judicatura, por sus propios actos, se mantenga al nivel de dignidad que el pueblo de ella espera, no cabe en los jueces temor ni desasosiego. El desasosiego y el temor cabrían en el pueblo mismo, si la protección a los jueces en la incumbencia de sus cargos —que ciertamente forma parte del conjunto de garantías indispensables para una judicatura independiente— redujera los niveles éticos de la conducta judicial. Ni el pueblo, a través de su Convención Constituyente, ni la Asamblea Legis-lativa, a través de la Ley de la Judicatura, han auspiciado la transgresión de normas de conducta judicial so pretexto de proteger la integridad de ejercicio de poder político, ni han con-donado esa conducta. En ninguna comunidad civilizada, y cierta-mente tampoco en la nuestra, prevalece esa escala de valores. In re Gallardo, 81 D.P.R. 19, 54-55 (1958).

 Desde Bradley v. Fisher, 13 Wall. 335, 357 (1871) hasta Supreme Court of Va. v. Consumers Union, 446 U.S. 719 (1980).


La Constitución provee el recurso de Derecho público contra la conducta impropia de los jueces. Su Art. V, Sec. 11, ordena: “Los jueces del Tribunal Supremo podrán ser destituidos por las causas y mediante el procedimiento que esta Constitución establece en la sección 21 del Artículo III. Los jueces de los demás tribunales podrán ser destituidos por el Tribunal Supremo por las causas y mediante el procedimiento que se disponga por ley.”


Se han resumido así las razones que justifican la política pública de inmunidad judicial: (1) evitar que la amenaza de pleito influya en la decisión; (2) proteger los jueces de responsabilidad por errores de buena fe; (3) librarlos del gasto y tiempo en defenderse de demandas; (4) quitar un impedimento a la entrada de hombres responsables a la judicatura; (5) necesidad de finalidad; (6) adecuacidad del remedio de revisión ape-lativa; (7) responsabilidad de los jueces al público, y no a individuos; (8) autoprotección de la judicatura y (9) separación de poderes. Juez Douglas en Pierson v. Ray, 386 U.S. 547, 564 (1967), esc. 4.


 See. 1983. — Civil Action for Deprivation of Rights.
“Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in •an action at law, suit in equity, or other proper proceeding for redress.”


La petición no recibió número de radicación, ni fue archivada en secretaría; fue aprobada ex parte sin notificar a la menor, sin vista ni designación de defensor judicial. El relieve sentimental de Stump ha levan-tado una polvareda de crítica, con olvido de que un caso aislado no puede derrotar un buen principio.


 Desarrollo que en sus más recientes manifestaciones cuenta a Branti v. Finkel, 445 U.S. 507 (1980), casi aboliendo el patronazgo político al extender permanencia a los empleados de confianza; y Owen v. City of Independence, 445 U.S. 622 (1980), que releva al demandante bajo 42 U.S.C. see. 1983 de probar mala fe en la actuación del funcionario público. Id. Gómez v. Toledo, 446 U.S. 635 (1980).


 Gregoiré v. Biddle, ante.


Sec. 5298. Acciones que prescriben al año
“Prescriben por el transcurso de un año:
“1. .......
“2. La acción para exigir la responsabilidad civil por injuria o calum-nia, y por las obligaciones derivadas de la culpa o negligencia de que se trata en la see. 5141 de este título desde que lo supo el agraviado.”


 En Cortés v. Valdés, supra, este Tribunal resolvió que un empleado destituido y privado de su propiedad no debió esperar a que se adjudicara su derecho en apelación antes de promover la acción civil por daños y perjuicios; que el término prescriptivo no se interrumpió por el pleito relativo al despido y que siendo la destitución del demandante el funda-*582mentó de la acción, “[u]na causa de acción surgió inmediatamente en su favor por cualesquiera daños que él pudiera haber sufrido por su destitu-ción, ya fueran directamente calculables o por los daños a su reputación en la comunidad”. Pág. Í94.
En los casos federales citados de Graffals González y Ramírez de Arellano, se aplica la regla de prescripción del Art. 1868(2) del Código Civil a las acciones bajo la Ley de Derechos Civiles, y como en Cortés v. Valdés se sostiene que la pendencia de arbitraje o procedimientos en la Junta de Personal no suspenden el término de prescripción.


 Administrative Law Treatise, Supl. 1980, págs. 242-244.